Order                                                                               Michigan Supreme Court
                                                                                          Lansing, Michigan

  July 22, 2014                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                         Michael F. Cavanagh
  149276 & (64)                                                                          Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
  UNISITE, LLC, f/k/a UNISITE, INC.,                                                  Bridget M. McCormack
             Plaintiff-Appellee,                                                            David F. Viviano,
                                                                                                          Justices
                                                                SC: 149276
  v                                                             COA: 314150
                                                                Eaton CC: 12-000445-CK
  JOEL L. YOUNG and BRENDA S. YOUNG,
            Defendants-Appellants.
  and

  TRISTAR INVESTORS, INC., and BIG TOP
  VENTURES, L.L.C.,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to any
  party.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 22, 2014